Citation Nr: 1131182	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  04-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1939 to August 1945.  He died in July 1991.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2000 rating decision in which the RO declined to reopen the appellant's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.  In December 2006, the appellant filed a notice of disagreement (NOD).  

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board notes that the appellant also appealed an August 2000 rating decision in which the RO notified her that a timely substantive appeal was not filed with regard to an April 1993 rating decision that denied service connection for the cause of the Veteran's death.  In December 2006, the Board also determined that a timely substantive appeal had not been filed with respect to the April 1993 rating decision.  Hence, that matter is no longer before the Board.

Also in December 2006, after construing a May 2000 statement submitted by the appellant's representative as a NOD with the RO's denial of the request to reopen a claim for section 1151 compensation benefits for the cause of the Veteran's death, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for issuance of a SOC on that issue.  In March 2007, the AMC issued a SOC reflecting the continued denial of the request to reopen the claim, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In July 2007, the Board again remanded the matter on appeal to the RO, via the AMC, for additional development, after accomplishing the requested action, i.e. the issuance of a notice letter to the appellant, the AMC continued to deny the request to reopen the claim (as reflected in a July 2008 supplemental SOC (SSOC)), and returned the matter to the Board.  

In November 2008, the Board again remanded the matter on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action (the issuance of a notice letter to the appellant and the receipt of VA treatment records), the RO continued to deny the petition to reopen the claim (as reflected in an October 2009 SSOC), and returned the matter to the Board for further appellate consideration.

In January 2010, the Board reopened the appellant's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death, and remanded the merits claim to the RO, via the AMC, for additional development and initial consideration.  After completing some of the requested action, the AMC denied the claim (as reflected in an April 2011 SSOC) and returned the matter to the Board for further consideration.

In April 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2010 Remand, the Board instructed the RO/AMC to send a letter to the appellant and her representative requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal.  If the appellant responded, the RO/AMC was to assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  After completing this requested action and any additional notification or development deemed warranted, the RO was to adjudicate the claim for section 1151 compensation benefits for the cause of the Veteran's death, on the merits.  If the benefit remained denied, the RO/AMC was to furnish the appellant and her representative an appropriate SSOC that included clear reasons and bases for all determinations and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The record reflects that AMC issued a SSOC in April 2011.  However, the April 2011 SSOC is inadequate.  In the reasons and bases section of the SSOC, the AMC appears to address the appellant's claim as one for service connection for the cause of the Veteran's death, and finds that there is no medical evidence that shows that the Veteran's death was related to a condition that had its onset during service or was related to his service.  However, the AMC failed to address the matter actually on appeal-a claim for compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.

The Board emphasizes that a claim for service connection for the cause of the Veteran's death is not the same as a claim for compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death.  To establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  On the other hand, under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151.  

Here, in the April 2011 SSOC, the AMC did not address discuss whether the Veteran's death was related to injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, as the appellant alleges.  Hence, the AMC failed to adequately address the appellant's claim and include clear reasons and bases for all determinations in light of all pertinent evidence and the proper legal authority, as instructed in the Board's remand.

The Board also notes that, while the matter on appeal was on remand, a December 2010 letter to the appellant requesting information and authorization to obtain any additional evidence pertinent to the claim remaining on appeal was returned as undeliverable.  In May 2011, the April 2011 SSOC was also returned to the AMC as undeliverable.  The December 2010 letter and April 2011 SSOC were mailed to an address in Lake Odessa, Michigan.  However, the record clearly reflects that the appellant lives in New York, New York.  Thus, it is unclear as to whether the appellant was ever provided a copy of the notification letter and the April 2011 SSOC, as instructed in the Board's remand.

Under these circumstances, the Board has no alternative but to, again, remand the matter of compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death, for action in compliance with the prior remand. See Stegall, 11 Vet. App. at 271.

Prior to adjudication of the claim on appeal, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant and her representative a letter, mailed to the appellant's last-known address, requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After complained the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for section 1151 compensation benefits for the cause of the Veteran's death, on the merits, in light of all pertinent evidence and legal authority.

5.  If the benefits sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC, mailed to the appellant's last-known address, that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.
 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


